Washington, D.C. 20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March 31, 2001 Whitney Information Network, Inc. (Exact name of registrant as specified in its charter) Colorado 0-27403 84-1475486 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 4818 Coronado Parkway, Cape Coral, Florida 33904 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (941) 542-8999 (Former name or former address, if changed since last report) Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK NO par value per share (Title of Class) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No The Issuer had 7,528,022 common shares of common stock outstanding as of March 31, 2001 and December 31, 2000. PART I Item 1. Financial Statements Whitney Information Network, Inc. Consolidated Financial Statements As of March 31, 2001 and December 31, 2000 And for the Three Months Ended March 31, 2001 and 2000 Table of Contents Financial Statements Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements WHITNEY INFORMATION NETWORK, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, 2001 2000 (Unaudited) Assets Current assets Cash and cash equivalents $ 4,859,794 $ 3,316,905 Accounts receivable (net allowance of $76,758 and $91,885, respectively) 2,136,455 1,793,454 Due from affiliates 70,490 Prepaid advertising and other 1,090,237 625,028 Income taxes receivable and prepayments 1,893,999 1,893,999 Inventory 264,256 268,663 Deferred seminar expenses 2,676,136 2,644,404 Total current assets 12,920,877 10,612,943 Other assets Property and equipment, net 2,886,653 2,920,597 Other assets 106,043 121,057 Total other assets 2,992,696 3,041,654 Total assets $ 15,913,573 $ 13,654,597 Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ 1,147,812 $ 1,942,804 Accrued seminar expenses 145,908 349,341 Due to affiliates 50,510 Deferred revenues 23,961,961 22,640,442 Other accrued liabilities 385,737 458,982 Total current liabilities 25,691,928 25,391,569 Mortgage note payable 1,200,000 1,200,000 Total liabilities 26,891,928 26,591,569 Stockholders' deficit
